Third District Court of Appeal
                               State of Florida

                        Opinion filed January 5, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1979
                      Lower Tribunal No. F14-8590B
                          ________________


                             Ariam Orihuela,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Thomas J. Rebull, Judge.

     Ariam Orihuela, in proper person.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before SCALES, LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed. See Fernandez v. State, 627 So. 2d 1 (Fla. 3d DCA 1993).